On the Merits.
Justices concurring: Ludeling, Taliaferro, Morgan.
Taliaferro, J.
This is an injunction suit which has grown out of the case of Perry & Co. v. Austin & Goodwyn, before this court in 1872.
See 24 An. p. —. Upon the return of the mandate of this court in the latter case, execution was issued against the defendants, Austin & Goodwyn. G. W. W. Goodwyn obtained an injunction to stay the proc -.'lings under execution, on the ground that subsequent to the appeal of Austin & Goodwyn to the Supreme Court in the case of Perry & Co. v. Austin & Goodwyn, and while that appeal was pending Perry & Co. accepted a proposition, made by Goodwyn, solely bound for tire debts of his firm, to pay the creditors a certain portion of their debts, the firm of Austin & Goodwyn being insolvent. The plaintiff alleges that he was entirely discharged from all futher liability to Perry & Co. by their acceptance and ratification of the surrender of his property. The defendants in injunction filed an exception to the proceeding, alleging various grounds, and prayed that the injunction be dissolved with damages. Judgment was rendered dissolving the injunction and condemning Goodwyn, the principal, and Philip Hallo-rand, surety on the injunction bond to pay insólido to the defendants, Perry & Co. seventy-five dollars special damages, with three per cent, additional interest on the principal of the judgment injoined till paid, and costs.
From this judgment the plaintiff has appealed. It appears that *294pending the suit of Perry & Co. against Austin &■ Goodwyn, the last named firm, finding themselves unable to meet their obligations, propositions were made through Goodwyn to make a surrender of their property and assets to their creditors, on condition that Goodwyn should retain his tools which he used in his trade, and a small amount in money to begin a small business. Bridgeford & Co., of Louisville, Kentucky, were creditors for the largest amount, and it appears that they accepted the proposition of surrender, and were active in urging the other creditors to do so. All the creditors, except Perry & Co., were prompt in closing with the proposal of Goodwyn. Bridgeford & Co. wrote at considerable length to Perry & Co., at Albany, New York, representing that the acceptance of the surrender was the best that could be done; that by acceding to the proposal the creditors would realize from fifty to sixty cents on the dollar for their debts ; whereas if they refused, the insolvents would be compelled to go into bankruptcy, and if so, the creditors would realize little or nothing. In reply Perry & Co. wrote on the twenty-third September, 1870, as follows :
“Messrs. Bridgeford & Co., Louisville, Ky.:
“Gentlemen — In reply to your favor of the nineteenth instant respecting our claim against Mr. G. W. W. Goodwyn, we leave the matter entirely in your hands, feeling confident you will act for us the same as yon would for your own interest. Whatever arrangement you may deem best to come to will be perfectly satisfactory to us.
“ Respectfully yours, Perry & Co.”
On the same day they wrote to their attorneys in New Orleans:
“Albany, September 23, 1870.
“Messrs. Wallace & Handlin :
“ Gentlemen — We have been informed by Messrs. Bridgeford & Co., of Louisville, Ky., that Mr. G. W. W. Goodwyn has assigned for the benefit of his creditors, retaining the right to hold $400 in cash and $150 in tools. We suppose you have obtained no special security on our account, aud that we will have to accept the terms with the others.
“ Yours, respectfully, Perry & Co.”
Their attorneys answer this letter on the twenty-eighth of September. After saying that they know nothing of any steps being taken by Goodwyn towards an assignment they write: “Instead of your case being in the fix you suppose, we, on the contrary, think we have good security, one who owns plenty of real estate. We have, therefore, no doubt about our ability to make the money as soon as the appellate court decides the case.. Our courts open again in November.
“ Your obedient servants,
“Wallace & Handlin.”
Perry & Co., therefore, wrote again to Bridgeford & Co.:
*295“Albany, October 8, 1870.
“ Messrs. Bridgeford & Co., Louisville, Ky.:
“Gentlemen — With regard to our claim v. Mr. G. W. W. Goodwyn, we have just received word from our attorneys that they hold ample security for the payment of the same, and, of course, we can not agree to give up this security.
“Respectfully yours.
Perry & Co.”
It seems there can be no doubt that Perry & Co. when they assented to the proposition communicated to them by Bridgeford & Co., believed their debt stood on no better ground than that of the other creditors, and were influenced by the letter of Bridgeford & Co. to agree to accept the surrender, thinking they would get a larger percentage on their claim by so doing than by forcing their debtor into bankruptcy, and thereby realize but little-after the charges of the bankrupt court were paid. Their debt, in point of fact, was secured at the time they wrote to Bridgeford & Co. under date of September .23, but they were ignorant of it. The consent given at that date proceeded from a cause supposed by them to exist, which in reality did not exist; and its existence was a condition precedent to the contract. The contract is, therefore, void from error in the motive. C. C. 1815, 1818, 1819, 1820, 1821. Also C. C. articles 1816-1840, et sequents. 2 L. 3; 6L. 511.
The defendants, as soon as they were informed by their attorneys that their debt was fully secured promptly retracted their consent given in ignorance to accept the plaintiff’s surrender. We think the -decree of the lower court correct.
Judgment affirmed.